DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
CN 101770992 as disclosed by the applicant’s IDS filed 9/16/2 in view of Yu et al. US 10,026,716 B2.  CN 101770992 discloses (see, for example, FIG. 11, and 10) a semiconductor device comprising a die comprising an integrated circuit region 430, first recess region 412, and second recess region 413.  In FIG. 11, CN 101770992 discloses the first recess region having a first recess 412, and the second recess region having a second recess 413.  CN 101770992 does not disclose a buffer region surrounding the integrated circuit region, wherein the integrated circuit region and the buffer region are integral structure and have no recess therebetween, wherein the buffer region is interposed between the first recess region and the integrated circuit region.  However, Yu discloses (see, for example, FIG. 10) a semiconductor device comprising a buffer region 44 surrounding an integrated circuit region 136.  It would have been obvious to one of ordinary skill in the art to have buffer region surrounding the integrated circuit region, wherein the integrated circuit region and the buffer region are integral structure and have no recess therebetween, wherein the buffer region is interposed between the first recess region and the integrated circuit region in order to protect the integrated circuit region and also during manufacture, for example, the formation of the recesses.

Regarding claim 5, see, for example, FIG. 11 wherein CN 101770992 discloses the first conductive structure 411 comprising a plurality of insulating layers and a plurality of conductive layers on a substrate 401.
Regarding claim 7, see, for example, FIG. 11 wherein CN 101770992 discloses the first conductive structure 411 comprising a plurality of insulating layers, plurality of conductive layers, and a plurality of vias on a substrate 401.
Regarding claim 9, see, for example, FIG. 11 wherein CN 101770992 discloses the first conductive structure 411 being directly connected to the substrate of the semiconductor device which are biased to ground to support the electrical operations of rest of the semiconductor device.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101770992 in view of Yu et al. US 10,026,716 B2 as applied to claims 1, 2, 5, 7, and 9, and further in view of TW 200949998 as disclosed by the applicant’s IDS filed 9/16/20.  CN 101770992 does not disclose the second conductive structure.  However, TW 200949998 discloses (see, for example, FIG. 4) a semiconductor device comprising multiple conductive .
	Regarding claims 6, and 8, see, for example, FIG. 4 wherein TW 200949998 discloses the conductive structures comprising metallization layers M and vias V.  It would have been obvious to have a plurality of insulating layers in order to implement the vias and keep the trenches separated from the conductive structures.
Regarding claim 10, see, for example, it would have been obvious to have the second conductive structure being electrically grounded in order to reference the voltage to the rest of the semiconductor device.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-3, and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






Eugene Lee
June 3, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815